Title: To James Madison from John Leonard, 30 December 1808
From: Leonard, John
To: Madison, James



Sir
Barcelona Decr: 30th. 1808.

The preceding is Copy of what I had the honor of writing you on 6 Ulto: by a Cartel that went from this place to Marseilles.  The political situation of this Country is such, as to exclude the prospect of any commercial operation for some time to come.  We were a long time in fear that an Insurrection would take place in this City, as happened in the Provinces & nearly all the Towns in Spain, but the appearance of such an event is now at an end, as General St. Cyr with an Army of twenty Thousand men, have join’d the forces in this place.
Dreading that in case of an Insurrection many enormities would be committed by the mob, & there would be no possible means of leaving this City by Land, as the Communication would be cut off, I purchased a Boat, which I Kept ready for the purpose of escaping from the City by Sea in case of such a disaster, with my Family, Some American Gentlemen & other Friends, but as this event has never taken place, I have not made use of her & she has never left this place & from present Appearances there will be no necessity to have recourse to said premeditated alternative.  Had I been forced to have made use of this means of escaping the scene & danger of an Insurrection, I contemplated furnishing said boat (which I called the Recourse) with two Documents (I now send you Copies Nos. 1 & 2.) which would have been made use of to serve as a pass in case of meeting any Vessels at Sea & which I sketched out for that purpose, but as I before mention to you, the occasion did not offer to use them & I now destroy them.  I am thus particular in stating these circumstances to you, it having been insinuated to me that Mr. Andw. Thorndike & one Wm: Goodwin (two Americans whom I have had occasion to mention to you before) who have set up an establishment in opposition to me, & are making use of every base means & intrigue to injure me thinking by Such measures to benefit themselves) had by illicit means taken a copy of one of the said Documents & sent it on to be presented to you, with what intent I know not, but if they have done so I must naturally Suppose it is with a design to do me some underhanded injury by false representations, as I cannot consider that I can be censur’d or liable to reproach as respects my conduct in this case, or do I believe in any other either in my Consular or private Character, being well assur’d that on a fair investigation of my conduct, it will appear that I have not alone complied with obligations as respects my consular Character, the duties of which I trust it will be consider’d I am fully competent to, but that I have availed myself in cultiivating all occasions that have offer’d, to benefit my Countrymen & Country by my residence in this place, & I feel confident that the unfounded malicious representation of my Enemies, devised for the sole motive of injuring me thinking thereby to benefit themselves will have no effect with the Executive of the U S in lessening the trust & confidence which is reposed in me as Consul in this place  Assuring you that I shall continue to discharge my obligations with the rectitude & honor which hitherto I have never deviated from, I take the liberty further to observe that said Thorndike & Goodwin, have by a breach of confidence & trust, endeavour’d to defraud me of a considerable Property, for which Conduct I brought an Action at Law against them in the Tribunal of Commerce in this place & the Sentences have been given against them for the Same.  Copies of the Sentences I now send you, Nos: 3, 4 & 5.  The Vessels called the Patty & Ademant mention’d in the Sentences Nos. 3 & 4: are the same that Thorndike & Goodwin, presumed to protest against me in the month of Septemr. 1807, for not acknowledging that they were consign’d to them agreeably to their pretentions & contrary to the truth.  Copies of said Protests with my Replies I did myself the honor to send you at the time.  By these Sentences is proved judicially the truth of what I there alledge.  I have the honor to be Sir, with great Consideration Your most obt. Servt:

J Leonard


I have great reason to beleive that said Goodwin who is at Tarragona has for a long time past intercepted & suppressed my Letters, particularly my dispatches to Government, as a Similar Packet to this has been lately returned to me from his hands broken open.

